UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1897


ARAM YACOUB,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    June 2, 2009                    Decided:   June 29, 2009


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Gregory
G. Katsas, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Theo Nickerson, Trial Attorney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Aram Yacoub, a native and citizen of Egypt, petitions

for review from an order of the Board of Immigration Appeals

(“Board”) denying his motion to reopen removal proceedings.               We

have reviewed the administrative record and find that the Board

did not abuse its discretion.       See INS v. Doherty, 502 U.S. 314,

323-24 (1992).     Accordingly, we deny the petition for review.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                    2